IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                      No. 18-98009                        May 31, 2019
                                                                         Lyle W. Cayce
In re: ASHTON ROBERT O'DWYER, JR.                                             Clerk


                                                 Petitioner


Before COSTA, WILLETT, and DUNCAN, Circuit Judges.
PER CURIAM:*
       This is a reciprocal discipline proceeding against Ashton O’Dwyer. In
2017, the Supreme Court of Louisiana permanently disbarred O’Dwyer. In re
O’Dwyer, 221 So. 3d 1 (La. 2017). Under the federal rule governing attorney
discipline in the court of appeals, “[a] member of the court’s bar is subject to
suspension or disbarment by the court if the member has been suspended or
disbarred from practice in any other court.” FED. R. APP. P. 46(b)(1)(A). So
after the Louisiana disbarment, our court ordered O’Dwyer to show cause why
he should not be removed from the list of attorneys admitted to practice in this
court. O’Dwyer responded with voluminous submissions and requested oral
argument, which the panel heard in December.
       O’Dwyer seeks to relitigate his underlying discipline in the United States
District Court for the Eastern District of Louisiana that led to his state
disbarment. 221 So. 3d at 19 (concluding that O’Dwyer engaged in a “panoply
of serious professional violations” based on his conduct in New Orleans federal
court). But our task in considering reciprocal discipline is much more limited.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 18-98009
We do not review as an original matter the allegations that resulted in
disbarment. Instead, we must give effect in our court to the state disbarment
unless “an intrinsic consideration” of the state court record reveals that:
      1. The state procedure, from want of notice or opportunity to be
      heard, was wanting due process.

      2. [T]hat there was such an infirmity of proof as to facts found to
      have established the want of fair private and professional
      character as to give rise to a clear conviction on our part that we
      could not, consistently with our duty, accept as final the conclusion
      on that subject, or

      3. [T]hat some other grave reason existed which should convince
      us that to allow the natural consequences of the judgment to have
      effect would conflict with the duty which rests upon us not to
      disbar except upon the conviction that, under the principles or
      right and justice, we were constrained so to do.
Selling v. Radford, 243 U.S. 46, 51 (1917); see also In re Jones, 275 F. App’x.
330, 331 (5th Cir. 2008) (applying the Selling factors). It is O’Dwyer’s burden
to establish one of these situations that would prevent us from following the
decision of Louisiana’s highest court. Id. (citing In re Calvo, 88 F.3d 962, 966
(11th Cir. 1996)).
      We can readily dispose of the first basis for nonreciprocity. The state
court disciplinary proceeding provided O’Dwyer with fulsome process. For
three years, the hearing committee considered numerous “pre-hearing and
evidentiary issues” O’Dwyer raised. O’Dwyer, 221 So. 3d at 10. At the eventual
hearing, O’Dwyer “introduced volumes of documentary evidence,” called a
witness (the testimony of other witnesses was admitted by stipulation), and
testified on his own behalf. Id. The state disbarment proceeding afforded
O’Dwyer the process he was due.
      That leaves the other two grounds for not recognizing a state court
disbarment. They consider the merits, but only through a quite deferential

                                       2
                                       No. 18-98009
lens. See Selling, 243 U.S. at 51. Having considered the record of the state
proceeding, O’Dwyer’s numerous responses to the show cause order, and his
oral argument, we conclude that the disbarment findings do not suffer from
the substantial infirmities needed for us to decline to follow the same course
the state court took.       The attacks O’Dwyer levels against the state court
findings at most argue for a different interpretation of his conduct in New
Orleans federal court; he cannot show that the contrary view of the Supreme
Court of Louisiana—and the federal district court for that matter—lacked
evidence. To take just one example of serious misconduct, there was strong
support for the finding that O’Dwyer engaged in the unauthorized practice of
law following his suspension from the Eastern District of Louisiana. A motion
was filed in an O’Dwyer case under the signature of O’Dwyer’s cousin who was
a lawyer. What evidence supported the conclusion that O’Dwyer wrote the
brief and forged his cousin’s signature so it could be filed? One of the most
powerful types: a confession. O’Dwyer admitted in response to an inquiry from
state disciplinary counsel that he had signed his cousin’s name to the filing.
221 So. 3d at 8. The egregiousness of this conduct, occurring while O’Dwyer
was already subject to court discipline, speaks for itself. And nothing in the
stacks of paper submitted in this matter undermines the state court’s
conclusion that O’Dwyer engaged in this unauthorized practice. 1
       IT IS ORDERED that Ashton O’Dwyer be removed from the roll of
attorneys admitted to practice as a member of the bar of this court.




       1After oral argument, O’Dwyer filed a motion seeking access to the docket sheet for
this matter. Per the typical practice for attorney discipline matters, this court does not
maintain a “docket sheet.” So his motion is DENIED. But to address O’Dwyer’s concern,
each member of the panel has electronic access to every filing he has made in this case (there
have been more than 80 since the Chief Judge assigned the matter to this panel in September
2018).
                                              3